[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Claiming that service of process was defective, Defendant Hercules Chemical Company, Inc. moves for summary judgment on the ground the plaintiffs failed to commence suit against Hercules before the suit was barred by the statute of limitations, C.G.S. 52-577a(a). Hercules contends that, whenever service of process is made upon the secretary of state as agent of a foreign corporation, the statute of limitation does not stop running until the foreign corporation receives actual notice that the secretary of state was served. For the reasons stated below, the motion for summary judgment is denied.
The secretary of state is, by the provisions of C.G.S. 33-411(a), the agent of Hercules. Pursuant to 33-411(d), plaintiffs properly commenced suit by serving process upon the secretary of state. C.G.S. 33-411(a) provides that "service so made shall be effective as of such day and hour." The secretary of state was served, according to the sheriffs' return, within the limitation period. This act was sufficient to stop the statute of limitations from running.
The motion for summary judgment is denied.